Mr. Presiding Justice Barnes delivered the opinion of the court. 4. Criminal law, § 156a*—when not error to admit confession of one defendant in prosecution for conspiracy. It is not error, in a prosecution against several defendants for criminal conspiracy, to admit in evidence a confession made by one of such defendants not i,i the presence of others, to the admission of which only a general objection is made by such others, where the confession is such that no part thereof can be excluded and leave in intelligible form so much of it as is unquestionably admissible against the defendant making it.